DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Species II Claims 9-12 in the reply filed on 10/20/2021 is acknowledged.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “wherein the retainer actuates between at least two positions: a locked position, in which the drawer is restricted from being moved from the open position to the closed position; and a stowed position, in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position.” It is not clear as to how the retainer be in locked position and have an open position. When the retainer is in locked position, it should restrict the drawer moving from closed to open position and not the other way around as currently claimed. Para 47 recites “Door 28 is pivotally coupled to the housing 20 such that door 28 interfaces with an outer surface 27 of the drawers 22 to closed position to the open position; and a stowed position, in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position. All the dependent claims inherit the same issue. Further clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egger (US 20100108549) and Schluter (US 20060132006).
Regarding claim 1, Eggers discloses, A container (100) comprising: a housing (Fig. 1) ; a first interface (140)  located along an upper surface of the housing (Fig. 1) , the first interface configured to 
However, Eggers does not explicitly disclose a retainer pivotally coupled to the housing, wherein the retainer actuates between at least two positions: a locked position, in which the drawer is restricted from being moved from the closed position to the open position; and a stowed position, in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position.
Schluter is in the field of endeavor and discloses a retainer (60)  pivotally coupled to the housing (Para 25; Fig. 1-3), wherein the retainer actuates between at least two positions: a locked position (Fig. 1; 62; Para 25), in which the drawer is restricted from being moved from the closed position to the open position (Since the door is closed; the drawers can not be moved from closed to open position); and a stowed position (66; Fig. 3) , in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers to incorporate a retainer pivotally coupled to the housing, wherein the retainer actuates between at least two positions: a locked position, in which the drawer is restricted from being moved from the closed position to the open position; and a stowed position , in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position as taught by Schluter for the purpose of preventing access to the drawers.


Regarding claim 12, Eggers-Schluter does not explicitly discloses a fastener that secures the retainer to the housing.
Schluter discloses a fastener (82) that secures the retainer (60) to the housing (Para 25; “The retractable door 60 preferably includes a lock 82, allowing the door 60 to be locked in the closed position 62.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers-Schluter to incorporate a fastener that secures the retainer to the housing as taught by Schluter for the purpose of locking the retainer to the housing for the purpose of preventing unauthorized access to the content of the container. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers-Schluter as applied to claim 10 in view of Kipper (US 20020117414). 
Regarding claim 11, Eggers-Schluter does not explicitly discloses the retainer comprises an elongate, continuous metal frame surrounding a central open area.
Schluter discloses a cavity which is placed on the surface 72 to ask as a handle pull the retainer/door and unlock the drawers
Kipper is relevant to this issue and discloses an elongate, continuous metal frame (Fig. 3;175; Para 5; tool boxes are known to be made of metal or plastic) surrounding a central open area (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers-Schluter to incorporate an elongate, continuous metal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736          


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736